United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Vicksburg, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0720
Issued: November 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 20, 2018 appellant, through counsel, filed a timely appeal from a January 22,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On November 27, 2015 appellant, then a 64-year-old retired engineer equipment operator,3
filed an occupational disease claim (Form CA-2) alleging that his binaural hearing loss was caused
by factors of his federal employment. He indicated that he first became aware of his claimed
condition on September 2, 1986 and of its relationship to factors of his federal employment on
June 16, 1998. Appellant explained that his delay in filing his claim was because he had developed
kidney failure and was in and out of the hospital.
By development letter dated December 30, 2015, OWCP advised appellant of the
deficiencies in his claim. It requested that he submit additional evidence regarding the exposure
or work factors he believed had caused his injury. Appellant was also asked to complete a
questionnaire listing his employment history, exposure to hazardous noise at work, the date he first
noticed his hearing loss, all previous ear or hearing programs in which he participated, and hobbies
involving exposure to loud noise. OWCP afforded him 30 days to submit the requested
information.
In a separate letter, also dated December 30, 2015, OWCP requested information from the
employing establishment, including the locations of appellant’s job sites where the alleged
exposure occurred, sources of exposure to noise and machinery, the decibel and frequency level
(to include a noise survey report for each job site) and period of exposure, the types of ear
protection and noise attenuation in decibels if known, and copies of all medical examinations
pertaining to hearing or ear problems, including preemployment examination, and all audiograms.
It also requested employment data and the date of last exposure to hazardous noise and the pay
rate in effect on that date.
OWCP subsequently received evidence that included the results of audiograms performed
by the employing establishment’s for their hearing conservation program dated September 2, 1986,
June 16, 1998, June 29, 2000, and July 2012.
On November 11, 2015 Dr. Robert Moore, a Board-certified family practitioner,
performed an audiogram and advised that appellant had 67 percent hearing loss in the right ear and
62 percent hearing loss in the left ear and recommended hearing aids.
On January 6, 2016 appellant responded to the development questionnaire OWCP sent to
the employing establishment. He indicated that the employing establishment did not challenge his
allegations. Appellant noted that he began working in the Mat Sinking unit at the employing
establishment in 1984 and worked there for a total of 30 years. He worked with and was exposed
to noise from heavy machinery such as, bulldozers, a track hoe with bucket, anchor driver
machines, and other heavy equipment to perform various tasks. Appellant also worked fully with
3

The record reflects that appellant retired on July 31, 2013.

2

heavy machinery for 22 years in the Mat Sinking unit, and as a result, he claimed that he suffered
a signiﬁcant amount of hearing loss/damage. He related that a supervisor would provide all
documentation pertaining to his claim.
On February 18, 2016 OWCP advised appellant that he had mistakenly responded to the
employing establishment’s development questionnaire. Appellant was asked to complete the
development questionnaire sent to him.
On February 25, 2016 appellant responded to OWCP’s development questionnaire directed
to him. He indicated that his last date of exposure was January 24, 2013 and that he officially
retired on July 31, 2013. Appellant further indicated that on June 16, 1998 he first realized his
hearing loss. He maintained that he did not have any hobbies that involved loud noise. Appellant
reiterated his employment history at the employing establishment, his exposure to equipment noise
at work, and claimed that he sustained significant hearing loss/damage. He noted that he held
several positions in the Mat Sinking unit, which included a revetment worker, engineer equipment
operator, engineer equipment operator foreman, and engineer equipment operator leader in the
Operations Divisions, River Operations Branch, Revetment Section. Appellant sometimes worked
overtime. He claimed that, on average he worked “about 140 plus hours a week” in the Mat
Sinking unit around loud machines such as, anchor drivers, bulldozers, and tract hoe machines.
Appellant also worked in closed areas, such as the Mississippi River Bank and the Mat Plant which
was on the Mississippi River. In addition, he worked around steel anchors along with the heavy
machines during work hours. Appellant indicated that he was provided with small foam earplugs
upon working in the Mat Sinking unit.
By letter dated May 2, 2016, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Melanie H. Smith, a Board-certified otolaryngologist,
for a second opinion to determine whether appellant sustained employment-related hearing loss.
Dr. Smith completed an outline for otologic evaluation (Form CA-1332) dated June 1, 2016 and
provided audiometric test results. In the CA-1332 form, she noted that appellant had normal
hearing until 2012 when his hearing dropped substantially according to his medical records. On
examination Dr. Smith observed a normal canal and drum mobility. There was no indication of
any medical condition such as an acoustic neuroma or Meniere’s disease. Dr. Smith suggested
malingering. She checked a box indicating that appellant’s sensorineural hearing loss was not due
to noise exposure in his federal civilian employment. Dr. Smith noted that no other history
contributed to his hearing loss. She recommended repeat audio testing as the present audiometric
findings were inconsistent. In addition, Dr. Smith advised that appellant’s hearing loss, as
documented, did not match the otoacoustic emission test findings and that his speech
discrimination scores were also inconsistent.
A June 1, 2016 audiogram performed on Dr. Smith’s behalf by Cathryn Crawford Hollis,
an audiologist reflected testing at the frequency levels of 500, 1,000, 2,000, and 3,000 hertz (Hz)
which revealed the following: right ear 30, 40, 45, and 45 decibels (dBs), respectively, left ear 45,
45, 50, and 75 dBs, respectively. Ms. Crawford Hollis had to reinstruct appellant several times for
consistency. Appellant’s word recognition skills testing was very questionable. Ms. Crawford
Hollis recommended repeat audio testing.

3

By decision dated June 21, 2016, OWCP denied appellant’s hearing loss claim. It found
that the evidence of record established that he was exposed to hazardous noise at work and that he
was diagnosed with sensorineural hearing loss, however, he had not established that his hearing
loss was causally related to his federal employment noise exposure. OWCP explained that the
reason for the finding was that Dr. Smith opined that appellant’s sensorineural hearing loss was
not due to noise exposure in his federal employment.
In an appeal request form received on July 12, 2016 and by letter received on July 13, 2016,
appellant requested a review of the written record by an OWCP hearing representative. He again
contended that his hearing loss was caused by his employment-related noise exposure.
Appellant submitted a June 29, 2016 letter from Jason Massey, a Board-certified hearing
instrument specialist. Mr. Massey performed an audiogram on that date which related testing at
the frequency levels of 500, 1,000, 2,000, and 3,000 Hz and revealed the following: right ear 85,
80, 75, and 75 dBs, respectively, left ear 90, 90, 95, and 95 dBs, respectively. He reported that the
results of his evaluation indicated that appellant had profound bilateral sensorineural hearing loss.
Mr. Massey noted that appellant’s speech discrimination was at 68 percent in both ears. He further
related that appellant had extreme difficulty communicating with others due to the nature of his
hearing loss. Mr. Massey noted that he was being fitted with binaural hearing instruments, but
that he was still expected to have problems communicating as the extent of his hearing loss was
great.
On July 13, 2016 appellant augmented two of his February 25, 2016 responses to OWCP’s
development questionnaire. He noted that he first realized his hearing loss on September 2, 1986
rather than on June 16, 1988. Appellant further noted that he worked with heavy machinery in the
Mat Sinking unit for 30 years instead of 22 years.
By decision dated November 7, 2016, an OWCP hearing representative set aside the
June 21, 2016 decision and remanded the case to OWCP for further development of the medical
evidence as Dr. Smith had recommended further audiologic testing and the record suggested
malingering.
On January 17, 2017 OWCP again referred appellant to Dr. Smith for a second opinion to
perform repeat audio testing as she had recommended. Dr. Smith completed a Form CA-1332
dated January 31, 2017 and provided audiometric test results. She reiterated that appellant’s
hearing was normal until 2012 when his hearing dropped as documented in enclosed documents.
Dr. Smith maintained that the tests in these documents were not accurate. On examination she
again observed a normal canal and drum mobility and restated her prior suggestion of malingering.
Dr. Smith again checked a box indicating that appellant’s sensorineural hearing loss was not due
to noise exposure in his federal civilian employment and that no other history contributed to his
hearing loss. She advised that his test results did not match and were inconsistent indicating that
his hearing was better than he claimed. Dr. Smith maintained that appellant was dishonest,
unreliable, and uncooperative on testing.
On January 31, 2017 Ms. Crawford Hollis performed another audiogram on Dr. Smith’s
behalf. Testing at the frequency levels of 500, 1,000, 2,000, and 3,000 Hz revealed dBs losses of
30, 40, 45, and 45, respectively, for the right ear, and dBs losses of 45, 45, 50, and 75, respectively

4

for the left ear. Ms. Crawford Hollis indicated that the audiometric test results were not reliable
and not representative of appellant’s hearing sensitivity because he was purposefully trying to
manipulate the test. Appellant had functional hearing loss and there was a strong possibility of
malingering. Speech reception thresholds were inconsistent with pure tone averages and that even
after reinstruction, results remained inconsistent. Optoacoustic emissions testing bilaterally
indicated normal functioning of the outer hair cells in the inner ear and tympanograms bilaterally
indicated normal middle ear function. Appellant had no difficulty communicating or following
instructions at a normal conversation level of 50 dB, but he responded poorly on word recognition
skills testing at 85 dB bilaterally.
By decision dated March 8, 2017, OWCP again denied appellant’s claim, finding that the
medical evidence of record failed to establish that his hearing loss was causally related to his
accepted federal employment noise exposure. It found that the January 31, 2017 report of
Dr. Smith represented the weight of the medical evidence.
On January 16, 2018 appellant, through counsel, requested reconsideration of the March 8,
2017 decision. Appellant submitted a December 19, 2017 letter and audiogram from
Dr. Stephen D. Shorts, an otolaryngologist. Dr. Shorts noted appellant’s work history at the
employing establishment and reviewed the employing establishment audiograms performed in
1986, 1998, 2000, and 2012. He related that the audiograms performed from 1986 through 2000
were essentially normal for appellant’s age. Dr. Shorts advised that the July 2012 audiogram
showed hearing loss in the right ear from 55 to 80 dBs and 60 to 100 dBs in the left ear. He
examined appellant and reported normal canals, tympanic membranes, and middle ears. Dr. Shorts
further reported that audiometric testing revealed mild-to-moderate sensorineural hearing loss in
both ears, right a little worse than left. Appellant’s discrimination scores were 76 percent on the
right and 80 percent on the left. Dr. Shorts noted that these scores placed appellant in hearing aid
range. He further noted that it appeared that, from approximately 2,000 Hz and above, this type
of loss could have been caused by noise exposure, but the loss approximately below 2,000 Hz was
not caused by noise damage and was more likely hereditary. Dr. Shorts believed that appellant’s
exposure to noise for 30 years accelerated his hearing loss. He recommended hearing aids for both
ears due to the degree of hearing loss. Dr. Shorts maintained that it was obvious that the 2012
audiogram was erroneous as the settings of that audiometer or background noise probably caused
inaccurate testing. He recommended disregarding the audiogram for further comparison in the
future.
The December 19, 2017 audiogram performed by Dr. Shorts related that hearing thresholds
at 500, 1,000, 2,000, and 3,000 Hz were 20, 40, 45, and 40 dBs, respectively, for the right ear, and
30, 35, 30, and 25 dBs, respectively, for the left ear.
By decision dated January 22, 2018, OWCP reviewed the merits of appellant’s claim, but
denied modification of its March 8, 2017 decision. It found that Dr. Shorts’ December 19, 2017
report was insufficient to establish causal relationship between the accepted factors of appellant’s
federal employment and his diagnosed hearing loss.

5

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty, as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.6
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted the employing establishment’s annual
audiograms dated September 2, 1986, June 16, 1998, June 29, 2000, and July 2012. As these
audiograms lack proper certification of calibration, speech testing, and bone conduction scores and
were not prepared or certified as accurate by a physician as defined under FECA, they do not
constitute probative medical evidence.7

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

M.I., Docket No. 16-0759 (issued June 10, 2016).

6

Appellant also submitted Dr. Moore’s November 11, 2015 audiogram results. Dr. Moore
opined that appellant had 67 percent hearing loss in the right ear and 62 percent hearing loss in the
left ear. However, he offered no opinion regarding the cause of appellant’s hearing loss. The
Board has held that medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.8 As such,
this report is insufficient to meet appellant’s burden of proof.
Following the submission of evidence from appellant, OWCP referred him to a second
opinion for an audiological and otologic evaluation by Dr. Smith, who concluded that he did not
have sensorineural hearing loss due to his federal employment. On June 1, 2016 Dr. Smith
examined him and reviewed the medical record, including the audiograms conducted during his
federal employment. She suggested malingering. Dr. Smith recommended repeat audiometric
testing as appellant’s documented hearing loss did not match the optoacoustic emission test
findings and his speech discrimination scores were inconsistent.
On June 21, 2016 OWCP denied appellant’s hearing loss claim based on Dr. Smith’s
June 1, 2016 opinion. On November 7, 2016 an OWCP hearing representative remanded the
matter to OWCP for additional audiologic testing as recommended by Dr. Smith.
Following remand of the case to OWCP by OWCP’s hearing representative, OWCP
requested that Dr. Smith perform repeat audiological testing. On January 31, 2017 Dr. Smith again
reviewed the employing establishment audiograms, examined appellant, and performed a repeat
audiogram. She restated that he had normal hearing until 2012 when it dropped. Dr. Smith
maintained, however, that these test results were inaccurate. She reiterated her prior normal
physical examination findings and her suggestion he was a malingerer. Dr. Smith also reiterated
her prior opinion that appellant’s sensorineural hearing loss was not due to his federal employment
noise exposure. She reasoned that his hearing loss was better than he claimed as his test results
were inconsistent with his condition. Dr. Smith noted that appellant was dishonest, unreliable, and
uncooperative on testing. Ms. Crawford Hollis, an audiologist, performed the January 31, 2017
audiogram on Dr. Smith’s behalf and related that the test results were not reliable and not
representative of his hearing sensitivity as he was purposefully trying to manipulate the test. There
was a strong possibility that appellant was malingering. Ms. Crawford Hollis indicated that,
speech reception thresholds were inconsistent with pure tone averages and that even after
reinstruction, results remained inconsistent. In addition, optoacoustic emissions testing bilaterally
revealed normal functioning of the outer hair cells in the inner ear and tympanograms bilaterally
indicated normal middle ear function. Ms. Crawford Hollis noted that appellant had no difficulty
communicating or following instructions at a normal conversation level of 50 dB, but he responded
poorly on word recognition skills testing at 85 dB bilaterally.
The Board finds that Dr. Smith’s January 31, 2017 report represents the weight of the
medical evidence and establishes that appellant’s binaural hearing loss was not due to exposure to
noise in the workplace.9 Dr. Smith’s opinion is based on a proper factual and medical history as
she reviewed current and previous audiometric test results and related her findings on examination
8

See C.B., Docket No. 09-2027 (issued May 12, 2010); see also S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See R.J., Docket No. 11-1644 (issued February 14, 2012); J.L., Docket No. 07-1740 (issued December 20, 2007).

7

and testing in support of her opinion that his hearing loss was not due to the noise in his federal
employment.10
The Board finds that the remaining medical evidence submitted by appellant in support of
his hearing loss claim is insufficient to establish his burden of proof.
Dr. Shorts’ December 19, 2017 report found that appellant’s mild-to-moderate bilateral
sensorineural hearing loss was accelerated by his federal employment noise exposure, but he failed
to provide adequate medical rationale to support his opinion on causal relationship. He indicated
that it appeared that appellant’s hearing loss from 2,000 Hz and above could have been caused by
noise exposure, while appellant’s hearing loss below 2,000 Hz was more likely hereditary. The
opinion of a physician supporting causal relationship must rest on a complete factual and medical
background supported by affirmative evidence, address the specific factual and medical evidence
of record, and provide medical rationale explaining the relationship between the diagnosed
condition and the established incident or factor of employment.11 Dr. Shorts noted that appellant’s
hearing was within a normal range until 2012, but he did not note that appellant retired in 2013.
The Board finds that he did not adequately address how appellant’s federal employment noise
exposure, based upon an accurate factual and medical background, caused or contributed to the
hearing loss he found in December 2017.12 Dr. Shorts’ opinion is couched in speculative terms, is
not fully rationalized, and is of diminished probative value.13 The mere fact that a condition arises
during a period of employment and was not present prior to the period of employment is
insufficient to support causal relationship.14
The June 29, 2016 audiogram and report of Mr. Massey, a Board-certified hearing
instrument specialist, have no probative medical value. A hearing instrument specialist is not
considered a “physician” as defined under FECA.15 As such, this evidence is also insufficient to
meet appellant’s burden of proof.
Although appellant was exposed to noise while in the performance of his federal
employment duties, the medical evidence of record is insufficient to establish that he had binaural
hearing loss causally related to the accepted factors of his federal employment. Thus, the evidence
of record is insufficient to establish his claim.16

10

See T.T., Docket No. 17-0471 (issued August 8, 2017).

11

Supra note 5.

12

See E.J., Docket No. 17-1755 (issued March 9, 2018); Solomon Polen, 51 ECAB 341 (2000).

13

L.P., Docket No. 14-1360 (issued October 29, 2014).

14

See M.J., Docket No. 17-0725 (issued May 17, 2018); Michael S. Mina, 57 ECAB 379 (2006).

15
5 U.S.C. § 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See also M.F., Docket No. 16-1296 (issued December 15, 2016); Roy L. Humphrey, 57 ECAB
238 (2005).
16

See J.B., Docket No. 17-0984 (issued July 11, 2018); Mary E. Marshall, 56 ECAB 420, 427 (2005).

8

On appeal, counsel simply contends that the January 22, 2018 OWCP decision is contrary
to fact and law. For the reasons stated above, the Board finds that the weight of the medical
evidence of record is insufficient to establish that appellant sustained binaural hearing loss causally
related to his federal employment noise exposure.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

